    Case 5:20-cv-03322-SAC Document 3 Filed 01/04/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SIRPREDRICK SHARKEY,

                             Petitioner,

           v.                                       CASE NO. 20-3322-SAC

SHANNON MEYER,


                             Respondent.


                          ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. The court has conducted an initial review of the petition under

Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts, foll. 28 U.S.C. § 2254, and directs petitioner to

show cause why this matter should not be dismissed as barred under

the governing limitation period.

                                Background

     Petitioner entered a guilty plea to a charge of aggravated

robbery in the District Court of Sedgwick County. He was sentenced
on December 22, 2008. Petitioner filed an appeal, but the appeal was

dismissed on January 15, 2009, upon his request.

     According to materials appended to the petition, petitioner

filed a motion to withdraw the plea and correct manifest injustice

approximately three years later (Doc. 1-1, pp. 14-15). The motion was

denied on February 28, 2012. Petitioner did not appeal. Id. On August

19, 2014, he filed a motion to correct illegal sentence; the motion
was denied on November 18, 2014. In May 2015, petitioner filed a
       Case 5:20-cv-03322-SAC Document 3 Filed 01/04/21 Page 2 of 5




post-conviction action under K.S.A. 60-15071. That matter was denied

on July 1, 2015, and petitioner did not appeal.

        In October 2020, petitioner applied for clemency. That

application is pending.

                                    Discussion

        This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

        A 1-year period of limitation shall apply to an application
        for a writ of habeas corpus by a person in custody pursuant
        to the judgment of a State court. The limitation period
        shall run from the latest of –

        (A)   The date on which the judgment became final by the
              conclusion of direct review or the expiration of the
              time for seeking such review;
        (B)   The date on which the impediment to filing an
              application created by State action in violation of
              the Constitution or laws of the United States is
              removed, if the applicant was prevented from filing
              by such State action;
        (C)   The date on which the constitutional right asserted
              was initially recognized by the Supreme Court, if the
              right has been newly recognized by the Supreme Court
              and made retroactively applicable to cases on
              collateral review; or
        (D)   The date on which the factual predicate of the claim
              or claims presented could have been discovered through
              the exercise of due diligence.

        28 U.S.C. § 2244(d)(1).

        The limitation period generally runs from the date the judgment

becomes “final,” as provided by § 2244(d)(1)(A). See Preston v.

Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under Supreme Court law,

“direct review” does not conclude until the availability of direct

appeal to the state courts and request for review to the Supreme Court

11   The action was assigned Case No. 2015-cv-001368-IA.
    Case 5:20-cv-03322-SAC Document 3 Filed 01/04/21 Page 3 of 5




have been exhausted. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009).

The Rules of the Supreme Court allow ninety days from the date of the

conclusion of direct appeal to seek certiorari. U.S. S. Ct. Rule 13.1.

“If a prisoner does not file a petition for writ of certiorari with

the United States Supreme Court after his direct appeal, the one-year

limitation   period    begins   to   run   when   the   time   for   filing

a certiorari petition expires.” United States v. Hurst, 322 F.3d

1256, 1259 (10th Cir. 2003) (internal quotations omitted). The

one-year period of limitation begins to run the day after a conviction

is final. See Harris v. Dinwiddie, 642 F.3d 902, 906-07 n.6 (10th Cir.

2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.

     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable
    Case 5:20-cv-03322-SAC Document 3 Filed 01/04/21 Page 4 of 5




circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient

pleading during the statutory period.” Gibson, 232 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     In this case, petitioner’s appeal was dismissed voluntarily on

January 15, 2009, and the limitation period began to run. According

to the materials submitted to the court by petitioner, the next motion

by petitioner was filed approximately three years later. Therefore,

the one-year limitation period was not tolled by any action, and it

expired in early 2010.

     Accordingly, the present petition was not filed within the

limitation period and is subject to dismissal on that ground.

Petitioner is directed to show cause why this matter should not be
    Case 5:20-cv-03322-SAC Document 3 Filed 01/04/21 Page 5 of 5




dismissed.

    IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including February 1, 2021, to show cause why this matter should

not be dismissed as barred by the limitation period.

    IT IS SO ORDERED.

    DATED:   This 4th day of January, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
